Judgment, Supreme Court, New York County (Renee White, J.), rendered December 14, 1999, convicting defendant, upon his plea of guilty, of forgery in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant was properly adjudicated a second felony offender since he was convicted in Virginia of two crimes, each of which was equivalent to a New York felony. Defendant’s conviction of credit card theft under Virginia Code Annotated § 18.2-192, as that statute is interpreted by the courts of Virginia (see, Cheatham v Commonwealth, 215 Va 286, 290), is the equivalent of a New York conviction of grand larceny in the fourth degree under Penal Law § 155.30 (4). Defendant’s specific argument concerning his conviction of credit card forgery under Virginia Code Annotated § 18.2-193 is unpreserved (see, People v Samms, 95 NY2d 52, 58), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the Virginia certificate of conviction clearly establishes that defendant was convicted of the equivalent of forgery in the second degree under Penal Law § 170.10 (1) (see, People v Muniz, 74 NY2d 464). Concur — Mazzarelli, J.P., Andrias, Sullivan, Buckley and Marlow, JJ.